Dissenting Opinion.
NORTONI, J.
In the majority opinion, it is conceded that Brunke, the street commissioner, was a police officer of the city of Cape Girardeau as well, and as such, had full authority to arrest persons infringing the law. It is likewise conceded that if Brunke inflicted plaintiff’s injuries while he was acting in his capacity as police officer; that is, while exercising a franchise conferred upon the corporation for the public good; then the defendant city should not respond to the plaintiff in damages in this action for injuries received at the hands of Brunke in the exercise of his authority as policeman. [Barree v. Cape Girardeau, 197 Mo. 382.] The defendant sought to avail itself of this phase of the doctrine in defense of the action, and requested an instruction submitting the question as to whether Brunke acted as police officer in arresting plaintiff. I am of opinion this instruction should have been given. It seems to me there is ample evidence in the record *191tending to show: first, that Brunke acted in his capacity-as policeman in making the arrest; and, second, that plaintiff Barree Avas actually engaged in a disturbance of the peace, which conduct called for the exercise of the corporate franchise for the public good, when the arrest was made. Plaintiff himself testified that before Brunke laid his hands upon him, he told him (Barree) that he would arrest him and put him in jail if he did not desist disturbing the gravel, and that during the same conversation, after Brunke had arrested him, he said: “Brunke, I Avill go up there with you and fill a bond.” It ai^pears from the evidence of both plaintiff and Brunke that Brunke actually arrested plaintiff and took him to the very door of the jail. It appears to my mind that Brunke did this as policeman and not as street commissioner, for he claimed at the time to he acting as a policeman. That he was clothed AAdth authority in that behalf, there is no question. It Avould he an unusual occurrence for a street commissioner to arrest one and conduct him to the jail, while it entirely comports Avith the duties of a police officer to do so. Mr. Morrison, a member of the city council, was present at the time. While plaintiff was engaged in disturbing the gravel, Mr. Morrison said to'Brunke: “I will tell you what you do. You go and swear out a warrant.” Brunke replied: “All right, if you say so. We don’t have to, though, you knoAV I am a police.” Brunke testified that he then walked toward plaintiff and “then he (plaintiff) had his shovel up like he wanted to hit me.” Whereupon Brunke grabbed the plaintiff and made the arrest. Brunke also testified that he deputized some one to aid in making the arrest. Certainly a street commissioner would have no authority to deputize one to aid him in making an arrest. Such an act is entirely consistent Avith the authority and duties of a policeman. Mr. Morrison, a member of the city council Avho was present, testified: “Mr. *192Barree took his shovel and went at Mr. Brunke’s head. Mr. Brunke knocked the first lick off and the second lick he caught the shovel and in the scramble, he accidentally hit Mr. Barree and Mr. Brunke asked me what to do. I said: ‘Take him to the courthouse and fine him for disturbing the peace.’ ” It is clear to my mind that these facts and others in record tend to prove: first, that the plaintiff Barree was actually engaged in a breach of the peace at the time Brunke arrested him; and, second, that Brunke made the arrest as policeman and in his authority as police officer of the city of Cape Girardeau. I am therefore of opinion that the court ■erred in refusing defendant’s instruction submitting this matter of defense to the jury.